Citation Nr: 1126930	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-39 591	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for basal cell carcinoma, inferior aspect, left side of nose, prior to July 21, 2010, and an initial rating higher than 30 percent from July 21, 2010.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision in February 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for skin cancer and assigned a noncompensable (0 percent) disability rating, effective as of the date of claim in December 2001.  The Veteran disagreed with the rating and a subsequent rating decision in November 2009 recharacterized the disability on appeal as basal cell carcinoma of the nose and assigned an increased disability rating of 10 percent, effective as of the date of claim in December 2001.  The Veteran appealed the assigned disability rating.  The claim is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  

In April 2010, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veteran's Law Judge.  A transcript of that hearing is included in the claims file.  

This matter was previously before the Board in June 2010, when the Board found that the grant of service connection for skin cancer was not limited to the Veteran's nose, but applied to any part of the body in which such cancer was manifested.  At that time, the Board remanded the claim to the RO for further development in light of this determination, to include a VA examination to document the locations where skin cancer had been manifested on the Veteran's body.  As the required development was completed, further action to ensure compliance with the remand directive is not necessary.  Stegall v. Nicholson, 11 Vet. App. 268 (1998).

In a rating decision in February 2011, the disability rating for basal cell carcinoma of the inferior aspect of the nose, left side, was increased from 10 percent to 30 percent, effective July 21, 2010, and separate disability ratings were assigned for basal cell carcinoma of the bridge of the nose rated as 10 percent disabling, basal cell carcinoma of the superior aspect of the nose, left side rated as 10 percent disabling, and basal cell carcinoma of the posterior surface, trunk rated as noncompensable.  The effective date assigned for all three separate ratings is July 21, 2010.  Subsequently the Veteran disagreed with the effective date for the increased evaluation of the service-connected basal cell carcinoma of the inferior aspect of the nose on the left side.  As the Veteran has not expressed satisfaction with the assigned rating and the assigned ratings are less than the maximum under the applicable criteria, the issue of entitlement to a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue has been characterized as an initial rating higher than 10 percent for basal cell carcinoma, inferior aspect, left side of nose, prior to July 21, 2010, and a rating higher than 30 percent thereafter.

As indicated, in the Remand in June 2010, the Board found that service connection was in effect for skin cancer in any part of the body.  Subsequently in 2011, the Veteran submitted evidence showing invasive squamous cell carcinoma of the left ear and the Board refers this matter to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a separate disability rating under Diagnostic Code 7805 for limitation of function of the nose as a residual of basal cell carcinoma is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From the date of his claim for service connection, the Veteran's basal cell carcinoma of the inferior aspect of the nose, left side, has been manifested by visible tissue loss, depressed skin, and a scar wider than one quarter inch (0.6 centimeters (cm.)); the scar has not been painful, poorly nourished, did not affect an area exceeding 6 square inches (39 sq cm.), was less than 5 inches in length (13 cm.), was not adherent to underlying tissue and was not unstable.


CONCLUSIONS OF LAW

1. Prior to August 30, 2002 the criteria for an initial rating higher than 10 percent for service-connected basal cell carcinoma, inferior aspect, left side of the nose, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805, 7818 (prior to August 30, 2002).

2. From August 30, 2002 the criteria for an initial rating of 30 percent (but no higher) for service-connected basal cell carcinoma, inferior aspect, left side of the nose, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805, 7818 (from August 30, 2002 and prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO provided pre-adjudication VCAA notice by a letter, dated in March 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and effective date and a disability rating have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision assigning an effective date or disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date and for an initial rating, following the initial grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, as well as VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded a VA examination in connection with his claim for an increased disability rating in October 2009 and in July 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussions of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Disability Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's service-connected basal cell carcinoma, inferior aspect, left side of nose is rated under Diagnostic Codes 7818 and 7800.  During the appeal period Diagnostic Code 7818 for new growths, malignant skin was revised on August 30, 2002, however both prior to August 30, 2002 and from August 30, 2002 Diagnostic Code 7818 essentially provides that scars are to be rated based on disfigurement or functional impairment.  

As indicated above, the criteria for rating scars were revised, effective August 30, 2002.  The Board will consider both the old and revised criteria in evaluating the disability.  Where a law or regulation changes after a claim is filed but before the judicial appeals process has been concluded, the version of the law or regulation most favorable to the Veteran applies.  

The rating criteria for the scars were also revised effective October 23, 2008.  However, the 2008 revised criteria apply only to claims filed on or after October 23, 2008; as the Veteran's claim was received prior to October 23, 2008, the 2008 revised criteria do not apply.

Under the rating criteria in effect prior to August 30, 2002, disfiguring scars of the head, face, and neck were rated under Diagnostic Code 7800.  Moderately disfiguring scars were rated as 10 percent disabling; severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles, were rated as 30 percent disabling.  Complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement was afforded a 50 percent disability rating.  Note (1) to the diagnostic code provided that, where in addition to tissue loss and cicatrization there was marked discoloration, color contrast, or the like, each disability rating could be increased, that is from 10 percent to 30 percent, from 30 percent to 50 percent, and from 50 percent to 80 percent.  

Other applicable codes prior to August 30, 2002 were Diagnostic Code 7803, which provided a 10 percent rating for a scar that was superficial, poorly nourished, with repeated ulceration; Diagnostic Code 7804, which provided a 10 percent rating for a scar that was superficial, tender, and painful on objective demonstration; and Diagnostic Code 7805, for a scar rated on limitation of function of the affected part. 

Under the criteria in effect after August 30, 2002 and before October 23, 2008, scars are rated under the applicable Diagnostic Codes 7800 to 7805.  

Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Codes 7801 and 7802 pertain to scars other than those on the head, face or neck, and are therefore not applicable here.  Diagnostic Code 7803 provides a 10 percent rating for a superficial, unstable scar.  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar, painful on examination.  

Diagnostic Code 7805 provides that a scar may be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Facts

On December 13, 2001, the Veteran filed a claim of service connection for skin cancer, based on exposure to ionizing radiation during his military service.  After an in-depth review of his exposure levels and the nature of his skin cancer, a rating decision in February 2007 granted service connection for skin cancer and assigned a noncompensable (0 percent) disability rating.  At that time, the evidence of record showed diagnosis and treatment of basal cell carcinoma of the nose, with excision of cancer in November 1996 and skin graft in March 1998.

In October 2009, the Veteran underwent a VA examination.   The Veteran's scar on the left side of his nose was noted as being deep but not painful, with no signs of skin breakdown.  There was no inflammation, edema, keloid formation, abnormal texture or change in pigmentation.  There also was no induration or inflexibility, and no adhesion to underlying tissues.  There was no gross distortion or asymmetry.  The scar was 1.5 cm. wide and 2 cm. long, covering an area less than 6 square inches (39 cm.).

In July 2010, the Veteran was afforded a VA examination in accordance with the remand directives.  The examiner noted that the Veteran had first developed skin cancer in the 1950s or 1960s, with intermittent recurrences, including on the inferior aspect of the left side of the nose (nasal alar).  Each site had responded to simple excision with the exception of the inferior aspect of the left side of the nose, which required additional surgery in November 1996 and skin grafting in March 1998.  The skin cancer scar on the inferior aspect of the left side of the nose caused swelling, nasal congestion and numbness.  

On physical examination, the scar on the inferior aspect of the left side of the nose was 2.8 cm. wide and 3.0 centimeters long, with a total area of less than 6 inches (39 sq.cm).  The scar was not painful and there was no evidence of breakdown.  It was deep, but had no changes in pigmentation, no underlying soft tissue loss, and was not indurated or inflexible.  The skin contour was elevated or depressed, but there was no adhesion to underlying tissue.  The scar caused some functional impairment, as nasal congestion interfered with sleep.  The examiner also noted signs of inflammation, edema or keloid formation, but no inflammation or edema was specifically indicated.  Mild keloid formation versus effect of the skin graft resulted in asymmetry of the nose.  There was irregular skin texture in an area of 6 square inches or less.  The examiner indicated there was current symptomatology of the scar which included nasal congestion, distortion and asymmetry of the left side of the nose, swelling and numbness in the area of the scar.  The scar was disfiguring.  

Analysis

Under the rating criteria in effect prior to August 30, 2002, the Veteran's scar on the inferior aspect of the left side of the nose does not meet the criteria for the next higher rating of 30 percent under Diagnostic Code 7800 as the scar did not produce severe disfigurement.  While distortion, asymmetry, and swelling of the nose was indicated on VA examination in July 2010, there was no breakdown, no adhesion to underlying tissue and there was mild keloid formation.  

As for the Diagnostic Codes 7803 and 7804 prior to August 30, 2002, a separate 10 percent rating under either Code is not warranted as the VA examination in both 2009 and in 2010 did not show the scar was poorly nourished with repeated ulceration to meet the criteria for a separate rating under Code 7803 or that it was painful for a separate rating under Code 7804.  On both examinations the scar was found not to be painful.  While there were signs of inflammation, edema and irregular skin texture indicated on examination in 2010, the scar was not evaluated as poorly nourished with repeated ulceration.  Diagnostic Code 7801 and 7802 prior to August 30, 2002 are not applicable as they pertain to burn scars.  

The criteria for a 30 percent disability rating assigned under Diagnostic Code 7800, effective as of August 30, 2002, is met.  Specifically, both the VA examination in July 2010 and in October 2009 show the scar was at least one-quarter inch wide (.6 cm.) and the scar was depressed; therefore, there was visible tissue loss with two characteristics of disfigurement, which meets the criteria for a 30 percent rating under Code 7800.  Further, the characteristics described in the VA examination reports in 2009 and in 2010 and the evidence of record with respect to the excision and skin graft surgeries performed in 1996 and 1998, make it clear that the disfiguring aspects of this scar were present at the time the Veteran filed his service connection claim in December 2001.  That is, the scar and its disfiguring characteristics clearly predated the examinations.  Given the nature of the prior treatment for the Veteran's skin cancer, at the very least, the depressed contour of the skin and the width of the residual scar would have been present as of the date of claim.  Therefore, the effective date for the higher disability rating of 30 percent is that of the revised rating criteria, August 30, 2002.  As for the next higher rating of 50 percent, while the 2010 examination shows asymmetry and distortion there is no gross distortion or asymmetry of two facial features.  Further, at least four characteristics of disfigurement are not shown, as the scar is not 5 or more inches (13 cm.) in length, it is not adherent to underlying tissue, an area exceeding 6 square inches (39 sq. cm.) is not affected by hypopigmentation, hyperpigmentation, abnormal skin texture, missing underlying soft tissue or skin indurated and inflexible.  Therefore a rating higher than 30 percent is not warranted under Diagnostic Code 7800 effective August 30, 2002.  

A separate rating of 10 percent under Diagnostic Code 7803 is not warranted as both examinations in 2009 and 2010 show that the scar was not unstable and there was no skin breakdown.  Similarly a separate 10 percent rating under Diagnostic Code 7804 is not warranted as the examinations specifically showed the scar was not painful.  

For these reasons, an initial rating of 30 percent is warranted from August 30, 2002.  The preponderance of the evidence is against the claim for an initial rating higher than 10 percent prior to August 30, 2002 and an initial rating higher than 30 percent from August 30, 2002 and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. §5107(b).


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

While the VA examiner in July 2010 indicated that the Veteran's service-connected scar on the inferior aspect of the left side of the nose caused fatigue due to sleeping problems and thereby affected the Veteran's ability to work, here, the rating criteria reasonably describe the disability level and symptomatology such as the characteristics of disfigurement, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 10 percent prior to August 30, 2002, for basal cell carcinoma of the nose, inferior aspect, left side, is denied.

A initial disability rating of 30 percent, from August 30, 2002, for basal cell carcinoma of the nose, inferior aspect, left side, is granted, pursuant to the laws and regulations governing the award of monetary benefits.

An initial disability rating higher than 30 percent from August 30, 2002, for basal cell carcinoma of the nose, inferior aspect, left side, is denied.


REMAND

The rating criteria for scars allow for the possibility of a separate rating for limitation of function under Diagnostic Code 7805.  The Veteran was examined in October 2009 for respiratory problems related to his scars and complained that he had difficulty breathing because of obstruction of his left nostril.  The examiner documented a 50 percent obstruction of the left nostril, which the Veteran asserted disrupts his sleep.  The examiner noted that the area of the skin graft scar did not have good underlying support and obstructed the nasal opening by 50 percent.  The July 2010 VA examination indicated that the distortion of the left side of the nose caused nasal congestion which disrupted the Veteran's sleep resulting in fatigue which interfered with his activities.  Therefore, an additional VA examination is necessary to ascertain the specific limitation of function under Diagnostic Code 7805.  


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether he has any limitation of function of his nose as a result of his service-connected scar associated with basal cell carcinoma on the inferior aspect of the left side of the nose.  Specifically, the examiner is asked to address whether there is complete loss of sense of smell, loss of part of one ala or other obvious disfigurement. 

A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative with a supplemental statement of the case and return the case to the Board.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


